DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (KR 2013-0074499, please see machine translation for mapping) in view of Yagi et al (JP 2002-114874, please see machine translation for mapping).
	Regarding claim 1, Kang teaches a rubber composition for a tire tread (Abstract) which comprises:
100 parts of a raw rubber (Abstract) comprising a solution polymerized styrene butadiene rubber (page 5, first paragraph) which has a styrene content of 30 to 40 % (page 5, 2nd paragraph), and a vinyl content of 20 to 30 % (page 5, 2nd paragraph).
75 to 90 parts by weight of silica (page 7, 2nd paragraph)
30 to 40 parts by weight of a liquid butadiene rubber (page 6, 2nd paragraph)
However, it fails to teach that the liquid butadiene rubber is modified.
Yagi teaches rubber for use in tire applications (Abstract) which incorporates a liquid butadiene rubber (Examples) which is modified ([0008]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the liquid butadiene rubber of Kang be modified as taught by Yagi.  One would have been motivated to do so in order to receive the expected benefit of improving processability, abrasion resistance, rolling resistance, etc. (Yagi, [0007]).
Regarding claim 2, Kang teaches that the liquid polybutadiene rubber has a number average molecular weight of 2,000 to 7,000 g/mol (page 6, 3rd paragraph), a glass transition temperature of -80 C or less (page 6, 3rd paragraph) and a vinyl content of 20 to 30 % by weight (page 6, 3rd paragraph).  Modified Kang teaches that the liquid diene rubber is modified within a rubber chain by using a silicate (Yagi, page 8) and the weight average molecular weight is from 500 to 10,000 (page 4).
Regarding claim 3, modified Kang teaches that the silicate can be TMOS or TEOS (Yagi, page 7 last paragraph).
Regarding claim 4, Kang teaches a tire manufactured by using the rubber composition for tire tread according to claim 1 (page 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/       Primary Examiner, Art Unit 1764